DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/21 has been entered.
Response to Amendment
This Office Action is in response to amendments filed on 11/15/2021, wherein Claim 14 was amended. And Claims 15-19 were cancelled. Claims 14-26 remain pending and have been examined below.
Response to Arguments
Regarding the presented prior art, applicant argues that none of the references of Nie, Van or Zhang, contemplated alone or together, suggest using reinforcing scrims between some, but not all layers.  However the prior art of Van and Zhang discloses arrangements for the reinforcements scrims between abrasive layers being optional and a basis for an obviousness rejection can be established. See Rejection Below.  Therefore, the arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

2.   Claim 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nie et al. (US 20150251294, hereinafter "Nie") in view of Van et al. (US 20140256238, hereinafter "Van") in further view of Zhang et al (US 2012/0225611, hereinafter “Zhang”).
Regarding Claim 14 Nie discloses a depressed center grinding wheel (Fig.9 Ref. 200) comprising an abrasive disc having a working surface (Fig.9 Ref.906) and a back surface opposite the working surface (Fig.9  Ref. 902), wherein the working surface has a depressed center portion (Fig.9, ¶14), and wherein the abrasive disc comprises, between the working surface and the back surface:
the working layer (Fig.9 Ref.906, ¶104;) comprising first abrasive particles (¶105) retained in a first binder material (¶105, bond material), wherein the first abrasive particles comprise a first weight percent of the first abrasive particles, wherein the first weight percent is at least 40 weight percent; (¶26, Where the first layer is interpreted as working layer and first type of abrasive particles is interpreted as first abrasive particles and wherein the first weight percent being at least 40 is disclosed as “ at least at least about 42 wt% of a total weight of the abrasive particles of the first layer includes the first type of abrasive particle” see ¶26);
the back layer, (Fig.9 Ref. 902) comprising second abrasive particles (¶105) retained in a second binder material(¶105, bond material);
an intermediate layer (Fig.9 Ref. 904) disposed between the working layer and the back layer, the intermediate layer comprising third abrasive particles retained in a third binder material(¶105, bond material);
a reinforcing scrim sandwiched between the back layer and the intermediate layer (Fig.9 Ref. 908); and
shaped abrasive  particles, the second binder material comprising first crushed abrasive particles, the first crushed abrasive particles and essentially free of shaped abrasive particles, the intermediate layer comprising second shaped abrasive particles and second crushed abrasive particles wherein the second shaped abrasive particles comprise a second weight percent of the third abrasive particles:, and wherein the second weight percent is at least 25 percent, wherein the working layer, the back layer and the intermediate layer differ from each other in composition, a first reinforcing scrim secured to the back layer and opposite the intermediate layer, wherein the working layer and the intermediate layer are directly connected, with no reinforcing scrim there between. 
Van teaches a similar depressed center grinding wheel with abrasive particles wherein the first abrasive particles comprise first shaped abrasive particles (¶5). Van also teaches a second binder material comprising first crushed abrasive particles (¶6, secondary abrasive portion comprises secondary crushed abrasive particles retained in a second organic binder) and essentially free of shaped abrasive particles. (¶9, the secondary abrasive portion is substantially free of the shaped ceramic abrasive particles).  Van also discloses a layer comprising second shaped abrasive particles and second crushed abrasive particles, wherein the second shaped abrasive particles comprise a second weight percent (¶20) wherein the second weight percentage is at least 25 weight percent (¶20). 
Further, Zhang teaches a depressed center grinding wheel with three binding layers (mix layers, ¶49), wherein the working layer (a1, ¶49), the back layer (a3, ¶49) and the intermediate layer (a2, ¶49) differ from each other in composition (formulation, ¶49). 
Although Nie discloses a grinding wheel with three binding layers including an intermediate layer (Fig. 9), which would have abrasive particles and binder material, it does not explicitly disclose what type of particles are contained in the intermediate layer or the three binding layers being different from each other in composition.  As set forth above, Van teaches two layers of abrasive particles, and teaches a grinding wheel with three binding layers with each layer being different in composition.  The ratio of shaped to crushed abrasive particles is recognized as a result effective variable, i.e. a variable which achieves a recognized result.  For example, as evidenced by Van in paragraph [0079], crushed abrasive particles are typically easier to make and less expensive than shaped ceramic abrasive particles; thus, composite abrasive wheels may achieve a level of cost saving as compared to unitary abrasive wheels containing the same shaped ceramic abrasive particles in its abrasive layers, while obtaining similar performance.  Therefore, a person skilled in the art could determine, by routine experimentation, what it the optimum range/ratio of shaped to crushed abrasive particle for the intermediate and/or any other layer, and thus would have been obvious before the effective filing date of the claimed invention to have the layers of Nie containing the claimed ratios of shaped and crushed particles, and having the three layers being different in composition as a result. 
Regarding the reinforcement scrim on the back layer Nie is silent to the depressed center grinding wheel wherein a reinforcing scrim is secured to the back layer opposite the intermediate layer (Interpreted as a reinforcement scrim attached to the back layer exposed surface). 
Although Fig. 9 of Nie is silent on the use of a reinforcement scrim on the back layer, Nie suggests the use of reinforcement scrims to reinforce the grinding wheel (¶1). Zhang also discloses the use of reinforcement scrims on the back layer of grinding wheels (See Figure 2D) for reinforcement and reduction of stiffness (Zhang, Abstract). Furthermore, Van discloses the depressed center grinding wheel wherein the second reinforcing scrim is secured to the back layer opposite the intermediate layer (Ref. 115, ¶9). Thus, It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grinding wheel of Nie to incorporate the teachings of Van and Zhang and provide the reinforcement scrim to the back of the grinding wheel as it Zhang, Abstract).
Regarding the limitation of the working layer and the intermediate layers being directly connected, Nie is silent to the working layer and the intermediate layer being directly connected, with no reinforcing scrim there between. Zhang (¶49) teaches a grinding wheel wherein the working layer and the intermediate layer are directly connected, with no reinforcing scrim therebetween (¶49 “Arrangements in which adjacent mix layers ax and ay are not separated by a reinforcement also are possible”). Furthermore Van discloses that the reinforcement layer (117, ¶19) is optional, suggesting a grinding wheel where two mix layers are not separated by a reinforcing scrim. Thus It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the depressed center grinding wheel to incorporate the teachings of Zhang and Van and have the depressed center grinding wheel configured without reinforcement scrim between two mix layers. Doing so would aid in reducing weight of the grinding wheel as it is known in the art, thereby reducing cost and manufacturing time. 
Regarding Claim 20, Nie as modified discloses the depressed center grinding wheel of claim 14. However Nie does not teaches the depressed center grinding wheel wherein the first shaped abrasive particles comprise triangular shaped abrasive particles. Regarding Claim 20, Van discloses the depressed center grinding wheel wherein the first shaped abrasive particles comprise triangular shaped abrasive particles (¶16, ¶17, ¶87, Fig.3, Fig 4).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the depressed center grinding wheel with different types and combination of bonded abrasive particles of Nie to have specific types of shaped (triangular), in the abrasive layers as taught by Van in order to maintain performance while reducing costs (Nie ¶111, Van ¶79).
Claim 21, Nie as modified discloses the depressed center grinding wheel of claim 14, However Nie is silent to the depressed center grinding wheel wherein the second shaped abrasive particles comprise triangular shaped abrasive particles. Regarding Claim 21 Van discloses the depressed center grinding wheel wherein the first shaped abrasive particles comprise triangular shaped abrasive particles (¶9, ¶16, ¶17 Fig.3, Fig 4). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the depressed center grinding wheel with different types and combination of bonded abrasive particles of Nie to have specific types of shaped (triangular), crushed and combined bonded abrasive particles in different abrasive layers as taught by Van in order to maintain performance while reducing costs (Nie ¶111, Van ¶79). 
Regarding Claim 22, Nie as modified discloses the depressed center grinding wheel of claim 14, However Nie does not teaches the depressed center grinding wheel wherein the ratio of the weight percent of the first shaped abrasive particles in the first abrasive particles to the weight percent of the second shaped abrasive particles in the second abrasive particles is from 40:60 to 60:40. 
Regarding Claim 22 Van teaches the depressed center grinding wheel, wherein the ratio of the weight percent of the first shaped abrasive particles in the first abrasive particles to the weight percent of the second shaped abrasive particles in the second abrasive particles is from 40:60 to 60:40 (¶20, ¶98).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the depressed center grinding wheel of Nie with different combination of features that utilize a particular amount (e.g. different rations) and type of abrasive particles, particular amount and type of bond material that facilitate improved performance, (Nie ¶111) to have specific types of shaped , crushed and combined bonded abrasive particles in different abrasive layers as taught by Van in order to maintain performance while reducing costs (Van ¶79).   In view of the above teachings, the ratio of the second shaped abrasive particles in the second abrasive particles is from is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, 
Regarding Claim 23, Nie as modified discloses the depressed center grinding wheel of claim 14, However Nie does not discloses the depressed center grinding wheel wherein the ratio of the weight percent of the first shaped abrasive particles in the first abrasive particles to the weight percent of the second shaped abrasive particles in the second abrasive particles is from 45:55 to 55:45.  For Claim 23 Van discloses the depressed center grinding wheel of claim 14, wherein the ratio of the weight percent of the first shaped abrasive particles in the first abrasive particles to the weight percent of the second shaped abrasive particles in the second abrasive particles is from 45:55 to 55:45(¶20).
  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the depressed center grinding wheel of Nie with different combination of features that utilize a particular amount (e.g. different rations) and type of abrasive particles, particular amount and type of bond material that facilitate improved performance, (Nie ¶111) to have specific types of shaped , crushed and combined bonded abrasive particles in different abrasive layers as taught by Van in order to maintain performance while reducing costs (Van ¶79).   In view of the above teachings, the ratio of the second shaped abrasive particles in the second abrasive particles is from is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a higher number of shaped abrasive particles will increase the cost, and will vary the performance, and vice versa. Therefore, since the general conditions of the claim, i.e. 
Regarding Claim 24, Nie as modified discloses the depressed center grinding wheel of claim 14. However Nie does not discloses the depressed center grinding wheel wherein the first and second shaped abrasive particles comprise alpha alumina. Regarding Claim 24 Van discloses the depressed center grinding wheel wherein the first and second shaped abrasive particles comprise alpha alumina (¶32, ¶98).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the depressed center grinding wheel with different types (alumina) and combination of bonded abrasive particles of Nie to have specific types of shaped, crushed and combined bonded abrasive particles in different abrasive layers as taught by Van in order to maintain performance while reducing costs (Nie ¶111, Van ¶79), since it has been held that the selection of a known material based on its suitability for its intended use (e.g. in this case grinding) supports a prima facie obviousness (See MPEP 2144.07). 
Regarding Claim 25 Nie teaches the depressed center grinding wheel (Fig. 9), further comprising a centrally disposed arbor hole extending through the abrasive disc (Fig. 9).
Claim 26 is being rejected under 35 U.S.C. 103 as being unpatentable over Nie  in view of Van and Zhang, and further in view of Howard (US 3,867,795, hereinafter "Howard") . 
Regarding Claim 26, Nie as modified discloses the depressed center grinding wheel of claim 14, but does not disclose further comprising an attachment member centrally disposed on the back surface of the abrasive disc. Howard teaches the depressed center grinding wheel, further comprising an Fig. 3, Col 2 - Line 55, Mounting Hub)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have included an attachment member (Mounting hub) centrally disposed on the back surface of the abrasive disk from Nie as it will allow to attach or mount the abrasive disk to a grinding tool (Howard, Fig. 3 Col 2 - Line 55).


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723